Title: [1779 December 20. Monday.]
From: Adams, John
To: 


      1779 December 20. Monday. We went to the Audiencia, where We found the four Judges sitting in their Robes, the Advocates in theirs a little below them, and the Attornies lower down still. We heard a Cause discussed. The Advocates argued sitting, used a great deal of Action with their hands and Arms and spoke with Eagerness. The Language was not wanting in Harmony to the Ear, but the Accent, the Cadence, the Emphasis, in one Word the Power of Oratory seemed to be wanting. The deficiency was however most probably in Us, who were totally ignorant of the Language, understood none of the Arguments and felt none of the Sentiments. I dare say the Arguments at our Bars would appear more insipid and disgusting to them as our Language is less sonorous, and infested with very dissagreable Sibillations.
     